Title: James Moylan to the American Commissioners, 22 July 1778
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honorable Gentlemen
L’Orient 22d. July 1778
Mr. Bingham of Martinico inclosed me the letter that accompanys this, which I received this post. As I presume he gives you the necessary information of his department, it is needless for me to trouble you with the copy of his letter to me. I have therfore only to add that I am with respect Honorable Gentlemen Your assurd humble Servant
James Moylan
The Honble. Plenepotentiary Ministers of the United States of America at Passy
 
Addressed: A Messieurs / Messieurs Les Ministres Plenepotentiaires / des Etats Unis de L’Amerique / à Passy
Notation: James Moylan. July 22. 1778.
